Citation Nr: 0934576	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1978 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veteran's Claims (Court).  The case was initially before the 
Board on appeal from a June 2006 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2007, a Travel Board 
hearing was held before the undersigned; a transcript of this 
hearing is of record.  In April 2008 the Board issued a 
decision upholding the RO's denial of service connection for 
a bilateral foot disability.  The Veteran appealed that 
decision to the Court.  By an April 2009 Order, the Court 
endorsed an April 2009 Joint Motion for Remand (Joint Motion) 
by the parties, vacated the April 2008 Board decision and 
remanded the matter for action consistent with the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Here, the Veteran maintains that her current foot 
disabilities are related to the foot problems she had during 
her military service.  Her service treatment records (STRs) 
show that she was seen in October 1978 for complaints of foot 
pain.  Calluses (which were debrided) were noted across the 
balls of both feet.  Further records dated between 1979 and 
1981 also note calluses on her feet.  In March 1979, she was 
found to have tight heel cords, bilaterally.  In June 1979, 
she complained of pain in the metatarsal heads; bilateral pes 
planus was noted.  In May 1980, the Veteran reported a one 
day history of right medial foot pain; she reported a karate 
injury.  X-rays were negative and she was given a physical 
profile due to a right foot contusion.  A May 1982 X-ray 
report notes the Veteran injured her left little toe and 
metatarsal falling in a ditch; findings were normal.  The 
Veteran was discharged from service in 1985.  She has stated 
that following service, she self-treated her feet until 
seeking professional treatment in 2004.  Between 2004 and 
2007, the Veteran underwent six surgical procedures on her 
feet.  A January 2006 VA examination notes diagnoses of post-
operative bilateral bunions, postoperative bilateral claw 
toes of digits 2-4 and bilateral metatarsal calluses.  In a 
May 2006 addendum prepared after review of the claims file, 
the orthopedist who conducted the January 2006 examination 
opined that the Veteran's foot condition more likely than not 
was not related to her service conditions, but was a 
naturally occurring problem.  

In the Joint Motion endorsed by the Court's April 2009 Order, 
it was agreed that remand was indicated in part for VA to 
obtain a medical opinion.  Specifically, it was noted the 
2006 VA examiner, in rendering a negative opinion, failed to 
address evidence from the Veteran's STRs.  Moreover, it was 
noted that the VA examiner failed to consider the Veteran's 
assertions of in-service occurrence and subsequent continued 
symptomatology and that the Board erred in relying upon this 
opinion in denying the claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 39 (2007) (finding that a medical examination 
was inadequate where the examiner "impermissibly ignored the 
appellant's lay assertions that he had sustained a back 
injury during service"); see also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (the Board, as a fact finder, is 
obligated to determine whether lay evidence is credible).  
Accordingly, this claim is remanded to obtain an adequate 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by a VA physician with the 
appropriate expertise to determine whether 
her current foot disabilities are related 
to her military service, to include 
complaints and findings of foot problems 
noted therein.  The Veteran's claims 
folder (to include this remand) must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the Veteran's pertinent medical history 
and with consideration of sound medical 
principles, the examiner should provide an 
opinion responding to the following:

For each foot disability diagnosed, is it 
at least as likely as not (50 percent or 
better probability) that such disability 
is related to her active military service?

The examiner must explain the rationale 
for all opinions given, specifically 
addressing the findings noted in the STRs 
and considering the Veteran's accounts of 
onset in service and continuing symptoms 
thereafter .  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

